Citation Nr: 1429407	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-42 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected residuals of prostate cancer.  In its June 2014 Informal Hearing Presentation, the Veteran's representative stated that the Veteran has not worked since October 2013.  He has worked as a brick mason and independent contractor for 35 years.  Since being treated for prostate cancer in 2008, the Veteran's representative stated that his work has declined tremendously.  

The Veteran does not meet the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16.  He was assigned a 60 percent disability rating for his service-connected residuals of prostate cancer and a 10 percent disability rating for tinnitus.  He also has noncompensable disability ratings for bilateral hearing loss and erectile dysfunction.  His combined disability rating is 60 percent.  However, there is evidence in the Veteran's claims file that he is unable to work due to his service-connected residuals of prostate cancer.

In November 2009, the Veteran underwent a VA genitourinary examination.  The examiner noted the Veteran's occupation as a bricklayer and independent contractor.  He noted that the Veteran's work involved a great deal of physical activity.  Because of incontinence, he had to stop and change his undergarments numerous times during the work day, which decreases his productivity.  The Veteran stated that if he did not own his own company, he would not be able to work for anyone else. 

In June 2012, a VA examiner also noted that the Veteran's work as a bricklayer involved a great deal of physical activity lifting heavy concrete blocks and bricks.  Because of his bowel and bladder incontinence due to the radiation from prostate cancer treatment, he had to stop and change his undergarments numerous times during the work day.  This caused a decrease in productivity and embarrassment.  The Veteran reported that since his last examination, he lost a job he had been hired to perform that he believed was due to his frequent breaks to use the restroom.  The examiner noted that the Veteran was still trying to work, but the effects of the prostate cancer treatment on his bowel and bladder significantly limit the Veteran's productivity.  A VA opinion specifically addressing the Veteran's employability has not been obtained.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

Under the circumstances, the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of VA's Compensation and Pension Services for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

2.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



